£cnv Office
                                                 of
                                         Jimmy Stewart                               /receivedN
                                                                                           SEP 0 4 2015
                                                                                       THIRD COURT OF APPEALS.
                                                                                       \    JfFFRFYOKYLE/


August 30, 2015




Jeffrey D. Kyle
Clerk of the Third Court of Appeals
Third District of Texas
P.O.Box 12547
Austin, Texas 78711-2547



                   Re:    Case Number:            03-14-00401-CR
                          Trial Court No.:        A-13-0417-SA
                          Style:          Johnny Flores Navarro vs. The State of Texas


Dear Mr. Kyle;

        I certify that I have mailed the Defendant, certified mail return receipt requested, a copy
of the Opinion and Judgement. I have also sent him a letter advising him of his right to file a Pro
Se Petition For Discretionary Review under Rule 68. I have attached a copy of the return receipt
of said letter.



Sincerely,



Junmy Stewart




                  325-658-1532     •   Fax 325-655-9746     •     Email: loissa@hotmail.com
                             101 S. Park • San Angelo, Texas • 76901
  SENDER: COMPLETE THIS SECTION                                         COMPLETE THIS SECTION ON DELIVERY
   ' tern
     i?P°m 4??oite,ms    1! 2'Delivery
              If Restricted    and 3- isAlso complete
                                          desired                       A Signature

    Print your name and address on the reverse                         X                                                 • Agent
    sothat we can return the card to you                                                                                 • Addressee
    or on
       on the
          th ?front
                0alV°the                                               B. Received by (Printed Name)
    or              ifspaceback of the mallpiece,
                           permits.                                                                                 C. Date ofDelivery

 1. Article Addressed to:                                              D. Is delivery address different from item 1? • Yes
                                                                          If YES, enter delivery address below: • No
    Johnny Flores Navarro
    TDCJ# 1931583
    4000 Highway 86 W.
    Tulia, Texas 79088
                                                                      3. ServiceType
                                                                         0 Certified Mail3 • Priority Mail Express"
                                                                         • Registered      $ Return Receipt for Merchandise
                                                                         U Insured Mail        D Collect on Delivery
                                                                      4. Restricted Delivery? (Extra Fee)              p Yes
2. Article Number
  (Transfer from service label)                    7013 173,0 DDD1 bim 33ET
PSForm 3811, July 2013                                 Domestic Return Receipt                     ~




                             U.S. Postal Service™
                             CERTIFIED MAIL™ RECEIPT
                     n-
                     ru
                             (Domestic Mail Only; No Insurance Coverage Provided)
                     m
                     m
                             Fordelivery Informationvisit our website at www.usps.com®                          !

                     3"
                                            Postage      S
                     JJ
                                       Certified Fee
                     i-R
                     a
                                Return Receipt Fee
                     a                                                                     Here
                            (Endorsement Required)
                     •
                             Restricted Delivery Fee
                     •      (Endorsement Required)


                             Total Postage & Fees        $                    W*m&3
                     m

                            Street,
                     •
                     n-     orPO             Yew mk • Y\ \jdnt
                            City, State, ZIP+4


                            PS Form 3800, August 2006                            See Reverse for Instructions
Jimmy Stewart
Attorney at Law                         • .^.IL£WE1X79€.                   ••-"

101 S.Park
                                     OI S,EP ,2DX5 - PM :2 L
San Angelo, Texas 76901                                                       ^V-"-rv^




                          Jeffrey D. Kyle
                          Clerk of the Third Coun of Appeals
                          Third District of Texas
                          P.O.Box 12547
                          Austin, Texas 78711-2547




                                         #|i||IIIIn|i|}|i|f|lf|li|«|ltlf|i|||i|||*>lilH|iWlll>li